Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner is in receipt of applicant’s response to Restriction requirement mailed 7/27/2021, which was received 9/30/2021. Acknowledgement is made to the election of Invention Group I without traverse. Applicant inadvertently neglected to elect a species as provide in the response filed 7/27/2021, page 4. The examiner contacted Mr. Topham who elected species IJ including claims 1,3,5,7,10, without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,5,7,10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,706,456. Although the claims at issue are not identical, they are not patentably distinct from each other because The independent claims of the instant application are merely a broader version of the claims found in the parent patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5,7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Amazondashbutton1-6 in view of Evaimalo et al, US D551,038).

In regards to claim 1, Amazondashbutton discloses a system for ordering an item comprising:
a physical ordering device including a housing,
a wireless communications device mounted in the housing and configured to wirelessly transmit data to other nodes on a computer network, and
a processor mounted in the housing and programmed to transmit a signal including a unique identifier identifying the physical ordering device, the unique identifier being associated one or more items in an information source of an e-commerce platform (See Amazondashbutton1-6 which describes the features supra); and


In regards to claim 3, the combination of Amazondashbutton and Evaimalo teach wherein the physical ordering device is configured to order items associated with a zone of a physical location associated with the physical ordering device Amazondashbutton3, page 2, order is recognized as being generated from the Zone of the customer’s home and ordered product is delivered to the zone).

In regards to claim 5, the combination of Amazondashbutton and Evaimalo teach wherein the housing of the physical ordering device includes a user-actuateable input device, the user-actuateable input device being electronically communicatively coupled to the processor (Amazondashbutton3, page 2, dash device includes an actuable button to reorder designated product i.e. Maxwell house coffee).

In regards to claim 7, the combination of Amazondashbutton and Evaimalo teach wherein actuation of the user- actuateable input device causes a graphical user interface to be displayed, the graphical user interface displaying a graphical element representing the item associated with the unique identifier and enabling a user to order the item by interacting with the graphical element (Amazondashbutton3, page 4, notification on users GUI on their phone app).

In regards to claim 10, the combination of Amazondashbutton and Evaimalo teach wherein the graphical user interface is displayed on a touchscreen device of the physical ordering device and configured to re-order a particular quantity of the item, the particular quantity being based on a previous order of the item at a physical location (Amazondashbutton3, page 4, order is made for 24 blue Gatorades).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625